         Case 1:21-cv-01169-TCB Document 35-7 Filed 05/03/21 Page 1 of 1

 2020-03-03


Lin Wood (00:01):
Julianne Wilson. You got a handsome little baby boy I need to see, and soon I will. Listen, I know I'm
calling you. I'm not calling Taylor. I'm not supposed to. This'll be real short. You're going to learn some
things. Taylor's going to learn some things in the next day or two involving Taylor and Nicole and
Jonathan and me and the lease. It's going to sound bad for him, at first, bad for you. I want you to know
something, Julianne. I told you I loved you. I told you I loved your son. I love your husband, Taylor. I'm
not going to let anybody get hurt too badly. I'm going to do what's right. I'm going to do what's good. It's
going to be fair. May not be everything everybody wants, but it's going to be fair and it's all going to be
good. I'll be [inaudible 00:00:40] Taylor because I think Taylor Wilson's one of the best damn young
lawyers I've ever seen.

Lin Wood (00:44):
A lot of things about Taylor remind me of me. I meant it every time I told you I said I loved you. I meant
it then. I meant it now. I meant it every time I told Taylor I loved him. I meant it then. I mean it now. Just
relax. Hang loose. It's all going to be good. It's not going to be as good as everybody wants it to be on
this side, his side. But it'll be good in the long runs. Your husband's a fine man, even if he made mistakes.
Let me tell you, Julianne, I made a lot of mistakes. I came out okay. He will, too. So will you. So will your
children. Oh, excuse me. That was plural, but you'll have some more children. You probably have at least
two more.

Lin Wood (01:20):
We'll talk one day soon. It'll be when you decide to call me or maybe we'll run into each other, but we'll
talk again and we'll be friends because I love you and you love me. That answers every dispute that we
have in life, doesn't it? We don't have disputes. We're different. We're different, but we're alike. We
love each other. We ever get to the battle of having disputes or fights or arguments because
everything's really decided when it started off. I love you. You love me. I love Taylor. He loves me. We'll
talk soon. You don't need to call me or nothing. When you listen to this in the next day or two, you'll
understand why. I'll see you around the corner before I cross the corner. Bye, bye. Talk soon.




EXHIBIT "G"
                                                                                               Page 1 of 1
